Citation Nr: 1421874	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Whether an overpayment of VA compensation benefits in the amount of $3,136.27 was validly created, and the related issue of whether waiver of the debt is warranted.

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to January 2003, and from October 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The issue of whether the creation of an overpayment of $3,136.27 in disability compensation payments was validly created is inextricably intertwined with the issue of entitlement to a waiver of recovery of the overpayment.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  In general, a threshold determination must be made on the propriety of the creation of the debt prior to a decision on the waiver of indebtedness when the validity of the debt is challenged.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  At this time, the only matter technically in appellate status consists of the validity of the debt.  However, as the associated issue of waiver of the debt has also been raised, this has been identified as an issue on the title page and will be discussed in the Remand below.  

A May 2014 review of the Veteran's paperless files reveals that a second debt in the amount of $181.00 was created according to a January 2012 letter from the VA Debt Management Center.  That debt is unrelated to the debt being considered in this case, and no appellate action has been taken with respect to that debt.  

The issue of entitlement to a waiver of recovery of VA disability compensation in the amount of $3,136.27 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran was called to active duty with the Illinois National Guard for a period of time starting in October 15, 2008, and informed VA that she was recalled to active duty on October 16, 2008.  

2.  For a period from October 15, 2008 to September 22, 2009, the Veteran was on active duty and during at least a part of that time, received VA compensation benefits to which she was not entitled, because she was also in receipt of active service pay during that same period.

3.  To the extent an overpayment of disability compensation benefits was established in the amount of $3,136.27, because the Veteran returned to active duty, the overpayment debt was properly created and was not solely the result of VA administrative error.  


CONCLUSION OF LAW

The debt of VA disability compensation benefits in the amount of $3,136.27 is valid.  38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 3.501, 3.654 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA, in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). 

II.  Background

A brief summary of the facts reveals that the Veteran served for a period of active duty from September 1999 to January 2003.  

In an August 2003 rating action, service connection was established for 6 conditions, for which a combined 30 percent rating was assigned from January 2003.  

On October 16, 2008, the Veteran called VA to request that her disability benefits be suspended.  She stated that she had been activated with the Illinois National Guard effective from October 16, 2008, with no projected return date.  It was noted that the Veteran could not send a copy of her orders at that time, but wanted to the record of contact to suffice in suspending her award. 

In a letter issued to the Veteran dated June 24, 2009, the VA RO indicated that it had received her statement indicating that she had returned to active duty effective October 15, 2008.  She was advised that a Veteran may not receive VA benefits while on active duty, and that action had been taken to terminate her VA benefits effective from October 15, 2008, creating an overpayment on the account.  
A July 2009 correspondence from the Debt Management Center of VA notified the Veteran that the created debt is in the amount of $3,136.27.

Analysis - Validity of Debt

The Veteran contends that the overpayment in this case was not validly created.  She argues that she contacted VA on October 16, 2008, to inform them that she was being deployed and needed to have her benefits stopped while on deployment.  She states that she took the action that was required and maintains that VA chose to ignore this information and continued to pay her.  

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

Here, an overpayment was clearly created, as the Veteran undisputedly received VA disability compensation payments while concurrently receiving active duty military pay.  38 U.S.C.A. § 5304(c); 38 C.F.R. §§ 3.654 and 3.700.  Indeed, the Veteran does not argue that she did not receive both VA disability benefits and active duty military pay at the same time.  

The Veteran has argued that VA was at fault in creating the overpayment of VA disability compensation.  Accordingly, the Board has considered whether sole administrative error is shown.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award. Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. §5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2013); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  Here the Veteran was clearly aware that payment of both VA disability benefits along with active duty pay was erroneous; accordingly sole administrative error is not shown.  However, balancing of fault is a factor in determining a waiver of the indebtedness, and will be considered in conjunction with the request for a waiver of the overpayment.  

The Board acknowledges the Veteran's contentions regarding the creation of this debt; however, for the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  A preponderance of the evidence is therefore against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b). 


ORDER

The creation of an overpayment of disability compensation, in the amount of $3,136.27, was proper, and the appeal is denied.


REMAND

Having determined that a debt in the amount of $3,136.27 was validly created, the associated issue of whether waiver of the debt is warranted must be addressed (as was noted in the Statement of the Case issued in November 2011).  

In this regard, the Veteran should be contacted and requested to provide any evidence or information which she has pertaining to her claimed waiver, including any pertinent financial information.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be allowed an opportunity to submit additional evidence pertinent to her request for waiver of recovery of the assessed overpayment.  The RO should specifically request the Veteran to complete an updated Financial Status Report (FSR, VA Form 5655), with supporting documentation as deemed appropriate.  All information received should be associated with the claims folder. 

2.  After the actions requested above have been completed and aforementioned evidence received for the record, the Committee on Waivers and Compromises should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  A supplemental statement of the case is not the appropriate means for accomplishing this task, under proper appellate guidelines.

3.  If the determination is unfavorable with regard to the request for waiver of overpayment, the Veteran should be advised of this decision and of her appellate rights.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


